DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
 
Response to Amendment
2.	The amendment filed on 07/15/2022 has been entered and considered by examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 4-7, 9-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (U.S. Pub. No. US 2016/0095375 A1) in view of Sullivan (U.S. Patent No. US 10,133,305 B1).

As to claim 1, Ho (Figs. 3-5) teaches a cushion assembly for a head-mounted device (an integrally formed safety helmet structure; Figs. 3-5), the cushion assembly comprising: 
a first layer (a foam filling body 20) molded from a foam material into a three-dimensional configuration ([0027], lines 12-14) (Figs. 3-5); 
a second layer (a structure body 30) comprising at least a fabric sheet (a geometrical array texture structure 32) (Figs. 3-5); and 
a third layer (a shell body 10) comprising at least a fabric sheet (a geometrical array texture structure 12) (Figs. 3-5), 
wherein the first layer (the foam filling body 20), the second layer (the structure body 30) and the third layer (the shell body 10) are molded together (in a mold or a molding module (not shown), the solid foam granules are heated to expand and combine into the foam filling body 20 and bond with the shell body 10 and the structure body 30 to form an integrated complex structure (or assembly 100); [0027], lines 12-16), with the first layer (the foam filling body 20) disposed between the second layer (the structure body 30) and the third layer (the shell body 10) (Figs. 3-5), to define the cushion assembly adapted to conform to a face of a wearer of the head-mounted device (e.g., the safety helmet can be a full-faced engineering helmet, rider’s helmet, or motor helmet; [0027], lines 3-6) (Figs. 3-5).
Ho does not expressly teach wherein the cushion assembly includes a pair of openings for eyes of the wearer.
Sullivan (Figs. 1-4 and 8) teaches 
wherein the cushion assembly (a facial-interface cushion 136/336) includes a pair of openings (two openings 144) for eyes of the wearer (Figs. 1-2 and 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a cushioned facial-interface systems as taught by Sullivan into an integrally formed safety helmet structure of Ho because the cushioned facial-interface systems enable users to comfortably position the head-mounted displays on their faces.

As to claim 2, Ho teaches 
wherein the first layer is formed by injection molding of the foam material (in a mold or a molding module (not shown), the solid foam granules are heated to expand and combine into the foam filling body; [0027], lines 12-14) (Figs. 3-5).

As to claim 4, Ho teaches 
wherein the second layer (the structure body 30) further comprises a foam sheet (multiple polygonal cells 34) (Figs. 3-5), and 
wherein the fabric sheet (the geometrical array texture structure 32) and the foam sheet (the multiple polygonal cells 34) of the second layer (the structure body 30) are molded together to define the second layer (the structure body 30) with a three-dimensional configuration complementary to the three-dimensional configuration of the first layer (the foam filling body 20) (Figs. 3-5).

As to claim 5, Ho teaches 
wherein the fabric sheet (the geometrical array texture structure 32) and the foam sheet (the multiple polygonal cells 34) of the second layer (the structure body 30) are coextensive and laminated with each other (Figs. 3-5).

As to claim 6, Ho teaches 
wherein the third layer (the shell body 10) further comprises a foam sheet (multiple polygonal solid cells 14) (Figs. 3-5), and 
wherein the fabric sheet (the geometrical array texture structure 12) and the foam sheet (multiple polygonal solid cells 14) of the third layer (the shell body 10) are molded together into a three-dimensional configuration complementary to the three-dimensional configuration of the first layer (the  foam filling body 20) (Figs. 3-5).

As to claim 7, Ho teaches 
wherein the fabric sheet (the geometrical array texture structure 12) and the foam sheet (multiple polygonal solid cells 14) of the third layer (the shell body 10) are coextensive and laminated with each other (Figs. 3-5).

	As to claims 9-10 and 12-15, these claims differ from claims 1-2 and 4-7 in that claims 1-2 and 4-7 are cushion assembly claims whereas claims 9-10 and 12-15 are manufacturing method claims thereof.  Thus, claims 9-10 and 12-15 are analyzed as previously discussed with respect to claims 1-2 and 4-7, respectively.

As to claim 16, Ho teaches a method of manufacturing a cushion assembly for a head-mounted device (an integrally formed safety helmet structure; Figs. 3-5), the method comprising: 
providing a foam material (a foam filling body 20), in liquid form, which is to be contoured to form a first layer (a foam filling body 20) of the cushion assembly (in a mold or a molding module (not shown), the solid foam granules are heated to expand and combine into the foam filling body 20 and bond with the shell body 10 and the structure body 30 to form an integrated complex structure (or assembly 100); [0027], lines 12-16) (Figs. 3-5); 
providing a fabric sheet (a geometrical array texture structure 32) which is to be a second layer (a structure body 30) of the cushion assembly (Figs. 3-5); 
providing a fabric sheet (the geometrical array texture structure 12) which is to be a third layer (the shell body 10) of the cushion assembly (Figs. 3-5); 
arranging the fabric sheet (the geometrical array texture structure 32) of the second layer (the structure body 30) and the fabric sheet (the geometrical array texture structure 12) of the third layer (the shell body 10) with respect to the foam material such that the foam material (the foam filling body 20) is located between the fabric sheet (the geometrical array texture structure 32) of the second layer  (the structure body 30) and the fabric sheet (the geometrical array texture structure 12) of the third layer (the shell body 10) (Figs. 3-5); 
molding the fabric sheet (the geometrical array texture structure 32) of the second layer  (the structure body 30) and the fabric sheet (the geometrical array texture structure 12) of the third layer (the shell body 10) with the foam material (the foam filling body 20) therebetween, to form a single piece laminate (Figs. 3-5); and 
trimming the single piece laminate to form the cushion assembly (in a mold or a molding module (not shown), the solid foam granules are heated to expand and combine into the foam filling body 20 and bond with the shell body 10 and the structure body 30 to form an integrated complex structure (or assembly 100); [0027], lines 12-16) adapted to conform to a face of a wearer of the head-mounted device (e.g., the safety helmet can be a full-faced engineering helmet, rider’s helmet, or motor helmet; [0027], lines 3-6) (Figs. 3-5).
Ho does not expressly teach wherein the trimming includes providing a pair of openings in the cushion assembly for eyes of the wearer.
Sullivan (Figs. 1-4 and 8) teaches 
wherein the trimming includes providing a pair of openings (two openings 144) in the cushion assembly (a facial-interface cushion 136/336) for eyes of the wearer (Figs. 1-2 and 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a cushioned facial-interface systems as taught by Sullivan into a method of manufacturing an integrally formed safety helmet structure of Ho because the cushioned facial-interface systems enable users to comfortably position the head-mounted displays on their faces.

	As to claims 17-19, these claims differ from claims 2, 5 and 7 in that claims 2, 5 and 7 are cushion assembly claims whereas claims 17-19 are manufacturing method claims thereof.  Thus, claims 17-19 are analyzed as previously discussed with respect to claims 2, 5 and 7, respectively.


5.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Sullivan as applied to claim 1 above, and further in view of Kojima (U.S. Pub. No. US 2003/0026968 A1).
 
As to claim 3, Ho and Sullivan teach the cushion assembly as claimed in claim 1.
Ho and Sullivan do not expressly teach wherein the foam material comprises one of thermoplastic rubber (TPR), thermoplastic polyurethane (TPU), silicone, ethylene vinyl acetate (EVA), polyvinyl chloride (PVC), and polypropylene (PP).
 Kojima (Figs. 1-5) teaches 
wherein the foam material comprises one of thermoplastic rubber (TPR), thermoplastic polyurethane (TPU), silicone, ethylene vinyl acetate (EVA), polyvinyl chloride (PVC), and polypropylene (PP) (a foaming material made of a foamed polypropylene as a principal constituent; [0006], lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a foamed polypropylene as taught by Kojima in an integrally formed safety helmet structure of Ho as modified by Sullivan because a foamed polypropylene provides improved rigidity and heat resistance.

	As to claim 11, this claim differs from claim 3 in that claim 3 is a cushion assembly claim whereas claim 11 is a manufacturing method claim thereof.  Thus, claim 11 is analyzed as previously discussed with respect to claim 3.

6.	Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Sullivan as applied to claim 1 above, and further in view of Marsh (U.S. Patent No. 6,159,878).

As to claim 8, Ho and Sullivan teach the cushion assembly as claimed in claim 1. 
Ho also teaches wherein the first layer, the second layer and the third layer are joined together (in a mold or a molding module (not shown), the solid foam granules are heated to expand and combine into the foam filling body 20 and bond with the shell body 10 and the structure body 30 to form an integrated complex structure (or assembly 100); [0027], lines 12-16).
Ho and Sullivan do not expressly teach by ultrasonic welding.
Marsh (Figs. 1-2) teaches
by ultrasonic welding (the first, second and third layers are joined by a technique including ultrasonic welding; claim 8, lines 2-6) (Figs. 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used ultrasonic welding as taught by Marsh in an integrally formed safety helmet structure of Ho as modified by Sullivan because ultrasonic welding is much faster than traditional welding and produces a high-quality bond and a clean, tight seal.

	As to claim 20, this claim differs from claim 8 in that claim 8 is a cushion assembly claim whereas claim 20 is a manufacturing method claim thereof.  Thus, claim 20 is analyzed as previously discussed with respect to claim 8.

Response to Arguments
7.		Applicants’ arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.  
In view of amendment, references of Ho, Sullivan, Kojima and Marsh, have been used for the new grounds of rejection. 
Therefore, the Office maintains the rejections as recited above.


Conclusion
8.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry
9.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KWANG-SU YANG/
Primary Examiner, Art Unit 2691